                                          Case 3:15-cr-00444-CRB Document 146 Filed 05/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     USA,                                                Case No. 15-cr-00444-CRB-2
                                   9                      Plaintiff,
                                                                                             ORDER DENYING COMPASSIONATE
                                  10                v.                                       RELEASE
                                  11     KELLEY,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13             Kevin Kelley has moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A). See
                                  14   generally Mot. (dkt. 141). The Court determines that Kelley has not satisfied the requirements of
                                  15   the applicable Sentencing Commission policy statement. Kelley’s motion for compassionate
                                  16   release is therefore denied. The Court determines that there is no need for oral argument on this
                                  17   matter.
                                  18             18 U.S.C. § 3582(c) provides that a “court may not modify a term of imprisonment once it
                                  19   has been imposed except . . upon motion of the Director of the Bureau of Prisons, or upon motion
                                  20   of the defendant.” A defendant may bring a § 3582(c) motion after he has “fully exhausted all
                                  21   administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion on his
                                  22   behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of the
                                  23   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
                                  24             “[A]fter considering” the sentencing factors from 18 U.S.C. § 3553(a) “to the extent that
                                  25   they are applicable,” a court may grant the motion to reduce the defendant’s sentence in one of
                                  26   two circumstances. First, “if it finds that . . . extraordinary and compelling reasons warrant such a
                                  27   reduction.” Id. § 3582(c)(1)(A)(i). Second, if “the defendant is at least 70 years of age, has served
                                  28   at least 30 years in prison, pursuant to a sentence imposed under section 3559(c), for the offense or
                                          Case 3:15-cr-00444-CRB Document 146 Filed 05/27/20 Page 2 of 3




                                   1   offenses for which the defendant is currently imprisoned, and a determination has been made by

                                   2   the Director of the Bureau of Prisons that the defendant is not a danger to the safety of any other

                                   3   person or the community, as provided under section 3142(g).” Id. § 3582(c)(1)(A)(ii).

                                   4           A reduction in sentence under § 3582(c) must be “consistent with applicable policy

                                   5   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); see also Dillon v. United

                                   6   States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission policy statement

                                   7   applicable to 18 U.S.C. § 3582(c)(2) remains mandatory, even after United States v. Booker, 543

                                   8   U.S. 220 (2005)). Although the statute does not define the term “extraordinary and compelling

                                   9   reasons,” the Sentencing Commission has. The application notes to U.S.S.G. § 1B1.3 enumerate

                                  10   five circumstances that establish “extraordinary and compelling reasons” to reduce a defendant’s

                                  11   sentence.

                                  12           The first two relate to the defendant’s medical condition. The “extraordinary and
Northern District of California
 United States District Court




                                  13   compelling reasons” standard is satisfied if “[t]he defendant is suffering from a terminal illness

                                  14   (i.e., a serious and advanced illness with an end of life trajectory).” U.S.S.G. § 1B1.13 cmt.

                                  15   n.1(A)(i). It is also satisfied by “a serious physical or medical condition, . . . serious functional or

                                  16   cognitive impairment, or . . . deteriorating physical or mental health because of the aging

                                  17   process . . . that substantially diminishes the ability of the defendant to provide self-care within the

                                  18   environment of a correctional facility and from which he or she is not expected to recover.” Id.

                                  19   § 1B1.13 cmt. n.1(A)(ii). The defendant’s age qualifies as a third extraordinary and compelling

                                  20   reason if “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

                                  21   physical or mental health because of the aging process; and (iii) has served at least 10 years or 75

                                  22   percent of his or her term of imprisonment, whichever is less.” Id. § 1B1.13 cmt. n.1(B). Family

                                  23   circumstances requiring the defendant to care for minor children or a spouse or registered partner

                                  24   are a fourth qualifying reason. Id. § 1B1.13 cmt. n.1(C). Fifth, a catch-all provides for relief if,

                                  25   “[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

                                  26   extraordinary and compelling reason other than, or in combination with, the reasons described in

                                  27   subdivisions (A) through (C).” Id. § 1B1.13 cmt. n.1(D).

                                  28           Kelley has not satisfied these requirements. He is under seventy years of age and has not
                                                                                           2
                                          Case 3:15-cr-00444-CRB Document 146 Filed 05/27/20 Page 3 of 3




                                   1   served thirty years in prison, see PSR (dkt. 119) at 3, Judgment (dkt. 135), so he must show that

                                   2   “extraordinary and compelling reasons,” as defined by the applicable Sentencing Commission

                                   3   policy statement, “warrant . . . a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i). The only

                                   4   circumstances Kelley identifies warranting early release are the spread of COVID-19 in his facility

                                   5   and his own infection with the virus. Mot. at 4–8. But because Kelley is only forty years old and

                                   6   has identified no underlying medical conditions that increase his risk of serious illness from

                                   7   COVID-19, see PSR at 3, see also Mot. at 4–8, he is “expected to recover” from COVID-19. See

                                   8   Centers for Disease Control and Prevention, Severe outcomes among patients with coronavirus

                                   9   disease 2019 (COVID-19) — United States, February 12–March 16, 2020 (March 26, 2020),

                                  10   cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. Indeed, it appears he already has. See Opp’n

                                  11   Ex. A (dkt. 144-2). Kelley’s infection with COVID-19 is therefore not a medical condition that

                                  12   qualifies as an “extraordinary and compelling reason[ ],” see U.S.S.G. 1B1.13 cmt. n. 1(A), nor
Northern District of California
 United States District Court




                                  13   does it satisfy the Sentencing Commission’s other definitions of that term, see id. cmt. n. 1(A)–

                                  14   (D).

                                  15          For the foregoing reasons, Kelley’s motion for compassionate release is denied.

                                  16          IT IS SO ORDERED.
                                  17          Dated: May 27, 2020
                                                                                             CHARLES R. BREYER
                                  18                                                         United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
